DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: It has been determined that the claims are not directed to an abstract idea, as the claims require control of a “control target” by causing the “control target” to execute an action, where the “control target” may be an object or device such as a vehicle as seen in Claim 7 and also in page 5 of the Applicant’s specification. Furthermore, the method steps of Claim 1 and the steps of the program of Claim 9 are directed to a computer learning process which requires the use of current sensor data, and where the steps include updating of a parameter used to select an action and causing a control target to execute an action, where it has been determined that these are not steps that may be practically performed in the mind but are steps that require a computer specifically configured to perform the steps interacting with a source of sensor data.
Regarding the prior art, the closest prior art found in a search is Du et al. (2020/0174471), Redden et al. (2019/0357520) and Matsumoto et al. (2018/0043531).
Du et al. teaches reinforcement learning, where sensor data and state information may be used to generate an updated policy and a set of future coordinate locations, where the policy indicates the rewards expected for taking particular actions (Du et al.; see P[0059] and Claim 1), similar to the claimed limitations of the present application directed to the use of current sensor data to select an action and the receiving of a reward.
Redden et al. teaches reinforcement learning where to increase a reward, a reinforcement learning agent prefers actions that it has tried in the past (Redden et al.; see P[0078]), which is similar to the claimed limitations of the present application directed to a step of selecting a current action comprising “increasing a degree of selecting a previous action as the current action”.
Matsumoto et al. teaches an action selecting part that compares a current evaluation value with a previous evaluation value in order to select a same action as a previous action for a next cycle in a phase (Matsumoto et al.; see P[0032]).
However, the prior art taken either alone or in combination with other prior art fails to teach or render obvious all claimed limitations, specifically the limitations directed to “a value of a parameter for obtaining a score from sensor data” and “receiving next sensor data and a reward; and updating a value of the parameter based on the current sensor data, current action information regarding the current action, the next sensor data, and the reward, wherein the selecting comprises increasing a degree of selecting a previous action as the current action”. Specifically, while the prior art does teach selecting a previous action as a current action (see Du et al. and Matsumoto et al. as described above), the prior art does not increase any “degree” or value for performing this selection, let alone increase such a “degree” or value based on all of “current sensor data, current action information regarding the current action”, “next” or new or a second set of sensor data, and a reward. Furthermore, while it may be implied in Matsumoto et al. teaches the use of a “parameter” to select an action as the evaluation value, Matsumoto et al. does not teach “a value of a parameter for obtaining a score from sensor data”, as the value of Matsumoto et al. is not used to obtain a score from sensor data. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662